 


114 HRES 648 IH: Amending the Rules of the House of Representatives respecting budget-related points of order.
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 648 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2016 
Mr. Renacci (for himself, Mr. Quigley, Mr. Brat, Mr. Amodei, Mr. Westerman, Mr. McClintock, Mr. Stutzman, Mr. Ribble, Mr. Barletta, Mr. Barr, and Mrs. Brooks of Indiana) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives respecting budget-related points of order. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  12. (a)It shall not be in order to consider a resolution reported by the Committee on Rules providing for the consideration of a bill or joint resolution that waives, or has the effect of waiving, any budget-related point of order unless the resolution specifies each such point of order. 
(b) 
(1)Upon consideration of a resolution reported by the Committee on Rules providing for the consideration of a bill or joint resolution, it shall be in order to offer a motion to strike or amend any provision of the resolution that waives, or has the effect of waiving, the application of a budget-related point of order in order to eliminate any such waiver from the resolution. (2)A motion made pursuant to subparagraph (1)— 
(A)shall be privileged; (B)shall be debatable for 20 minutes, divided evenly between those in favor of the motion and those opposed to the motion; and 
(C)may not be amended. (3)At the conclusion of any debate on a motion made pursuant to subparagraph (1), the previous question shall be considered as ordered. It shall not be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(c)In this clause, the term budget-related point of order means— (1)in the Congressional Budget and Impoundment Control Act of 1974— 
(A)section 302(f); (B)section 303; 
(C)section 306(b); (D)section 311; or 
(E)section 401; and (2)clause 10 of rule XXI.. 
 
